SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): July 9, 2013 ALUMIFUEL POWER CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-57946 88-0448626 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 796-8940 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 9, 2013, AlumiFuel Power Corporation was notified by its legal counsel that a Settlement Agreement had been finalized with Wexford-UCSC II, L.P., the former landlord of its subsidiary AlumiFuel Power, Inc., and the matter has been settled. On November 30, 2011, the Company's subsidiary, AlumiFuel Power, Inc., was notified that a Judgment by Confession had been entered against it in the Court of Common Pleas Philadelphia County in Philadelphia, Pennsylvania by Wexford-UCSC II, L.P., its former landlord.The Judgment by Confession assesses total damages of $428,232, which is comprised of the following: $73,995 for unpaid monthly rent, maintenance fees, interest and late charges for the period through November 30, 2011; attorney's fees of $5,000; rent and maintenance charges of $10,020 for December 2011; and the value of future rent payments for the period from January 1, 2012 to December 31, 2014 of $339,217.The complaint alleged a breach of contract and event of default for AlumiFuel Power, Inc. related to the lease on its former Philadelphia laboratory space at 3711 Market Street in Philadelphia, PA. Pursuant to the terms of the Settlement Agreement, the Company has paid a cash payment of $2,000 and issued a Convertible Promissory Note in the amount of $75,000.Also pursuant to the terms of the Settlement Agreement, AlumiFuel Power, Inc., AlumiFuel Power Corporation and all affiliated entities and persons have been fully released.The dismissal of the action will follow shortly pursuant to the terms of the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALUMIFUEL POWER CORPORATION Date:July 15, 2013 By: /s/Thomas B. Olson Thomas B. Olson, Secretary 2
